United States Court of Appeals
              for the district of columbia circuit
                                


No. 96-7192                                  September Term, 1997

Anthony Crowell,                                  96cv00339
               Appellant
               
v.

Edward Walsh,
Administrator and
Matthew McLean, Deputy Warden, 
Maximum Security Facility,
District of Columbia Department of Corrections,
               Appellees
               

          Before: Wald, Williams and Tatel, Circuit Judges.


                            O R D E R

     It is ORDERED by the Court that the opinion of July 24, 1998 be amended as follows:

     Page 4,  end of first full paragraph, after "cases)." insert a footnote 1 as follows:

          1.  Earlier this month the Supreme Court held that it had certiorari jurisdiction
     over the Eighth Circuit's denial of a certificate of appealability in a  2255 case filed by a
     federal prisoner before passage of the AEDPA but appealed thereafter.  Hohn v. United
     States, 118 S. Ct. 1969 (1998).  Although the petitioner in that case argued that the
     certificate of appealability requirement should not apply to such cases, see Brief for
     Petitioner at 40-44, Hohn v. United States, 118 S. Ct. 1969 (1998), the Court's opinion
     did not address the question.  We therefore treat Lindh as the Court's last word on the
     subject.

FOR THE COURT:
Mark J. Langer, Clerk

Filed on: August 3, 1998